Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,3,11,21 and 30 are allowable. Claims 12-16,20 and 22-26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions and species, as set forth in the Office action mailed on 2/19/21, is hereby withdrawn and claims 12-16,20 and 22-26 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James McParland on 8/25/22.
The application has been amended as follows: 
In line 1 of the instant claim 13, please delete “claim 1” and insert “claim 12” in its place.
In line 1 of the instant claim 16, please delete “claim 1” and insert “claim 12” in its place.
In line 1 of the instant claim 20, please delete “claim 1” and insert “claim 16” in its place.
In line 2 of the instant claim 21, please delete “(225Ac3+)”
In line 2 of the instant claim 21, please delete “(223Ra2+)”
In line 2 of the instant claim 21, please delete “(213Bi3+)”
In lines 2-3 of the instant claim 21, please delete “(212Pb2+ and/or 212Pb4+)”
In line 3 of the instant claim 21, please delete “(149Tb3+)”
In line 3 of the instant claim 21, please delete “(255Fm3+)”
In line 3 of the instant claim 21, please delete “(227Th4+)”
In line 4 of the instant claim 21, please delete “(226Th4+)”
In line 4 of the instant claim 21, please delete “(211At+)”
In line 4 of the instant claim 21, please delete “(217At+)”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach of the compounds of Formula I with the combination of wherein at least one of A1-A10 is N and at least one of R1-R10 is a group selected from 
    PNG
    media_image1.png
    44
    388
    media_image1.png
    Greyscale
. Also, the compounds of Formula II wherein at least one of A1-A10 is N and at least one of R1-R10 is a selective cancer cell targeting group or a selective cancer cell targeting group linked to the carbon atom to which it is attached by a functional group of the instant claims 22 and 26 were not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618